DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/02/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 17, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claim 17, the limitation “image and position data” is indefinite. It is unclear if it is referring to image data and position sensor data or image and position data?
In claim 20, the limitation “a scan plane detection framework” is indefinite. It is unclear if it is the same frame work as the one cited in claim 17 “a detection frame work”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bjaerum (US Pub No. US20170086785).
Regarding claim 17, Bjaerum teaches A medical imaging system, comprising: an ultrasound probe including a position sensor (see paragraph 0020); a display (Figure 1, element 117, see paragraph 0020); and a controller including non-transitory instructions stored in 
Input the image and position data into detection framework (see paragraphs 0025-0028; image data, position information, and system controller);
 automatically detect a desired view including a target scan plane within a target anatomical structure based on an image generated from the acquired image data (Figure 2, step 206, see paragraph 0028); verify the detected desired view with the acquired position sensor data (Figure 2, step 206, see paragraph 0028); and if there is no mismatch between the acquired corresponding image data and position sensor data, display the detected desired view via the display (see paragraphs 0028 and 0042)
Prompt the user for confirmation that the image is the desired view (paragraph 0016; present confirmation of the correct probe positioning to the user).

Regarding claim 18, Bjaerum teaches The system of claim 17, wherein the instructions further cause the controller to determine, based on the generated image and acquired position sensor data, that the desired view has not been detected and, in response to the desired view not being detected, display, via the display, instructions for how and where to move the ultrasound probe to find the desired view (Figure 2, steps 207 and 212, see paragraphs 0017 and 0029).

.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bjaerum (US Pub No. US20170086785) in the view of Rothberg (US Pub No. US20170360403).

Regarding claim 1, Bjaerum teaches A method, comprising: outputting to a user during receiving image data (paragraph 0031; the system is outputting feedbacks in real time), instructions for navigating a medical imaging probe from a current scan position to a next scan position for obtaining a desired scan plane based on received image data of a target anatomical structure and position data (Figure 2, step 212, see paragraph 0031), the position data obtained from a position sensor on the probe, (Figure 2, See paragraph 0029).
However, Bjaerum fails to explicitly teach using machine learning to analyze image data.
Rothberg, in the same field of endeavor, teaches using machine learning to analyze image data (paragraph 0185; using machine learning is used to determine if the scan is in the desired plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bjaerum to incorporate the teachings of Rothberg to provide a machine learning algorithm to analyze the images. The motivation to do so would be to increase the accuracy of imaging the desired region and help guiding the user (paragraph 0185). 

Regarding claim 2, Bjaerum teaches The method of claim 1, wherein the target anatomical structure includes a target organ and the position data includes a position of the probe on or within a patient relative to a calibrated reference position for an imaging procedure (see paragraph 0027).

Regarding claim 3, Bjaerum teaches The method of claim 1, wherein the outputting occurs during an imaging procedure and wherein the next scan position corresponds to a next view within a set scan protocol for the imaging procedure (Figure 3, step 314 (protocol complete?), No, step 316 (move to next scan plane in protocol and position probe on patient), see paragraph 0049).

Regarding claim 4, Bjaerum teaches The method of claim 1, wherein the outputting includes displaying (figure 1, element 117, see paragraphs 0016-0017), via a display of an imaging system including the probe (figure 1, element 106, see paragraphs 0016-0017), a visual representation of a patient including an indication of a current position of the probe and a target position of the probe to obtain the desired scan plane of the target anatomical structure and/or instructions including a direction and/or distance in which to move the probe relative to the current position of the probe and/or relative to anatomical landmarks on a body of the patient (see paragraphs 0016-0017).

207, that is, analyzing incoming data and probe position may be an on-going, real-time process.).

Regarding claim 6, Bjaerum teaches The method of claim 5, further comprising detecting a current scan plane of the generated image using a scan plane detection algorithm stored in memory of a controller (see paragraph 0024, ex: method 200 and the other methods disclosed herein may be executed by a controller of the ultrasound imaging system (such as controller 116 shown in FIG. 1) according to instructions stored on a non-transitory memory of the system (e.g., such as memory 120 shown in FIG. 1) in combination with the various signals received at the controller from the system components and actuator signals sent from the system controller to the probe), where the position data and generated image are inputs into the scan plane detection Page 35 of 39Docket No. 326001-1algorithm, and determining the instructions for navigating the probe based on the detected current scan plane and the desired scan plane (Figure 2, step 206, see paragraph 0028).

Regarding claim 7, Bjaerum teaches The method of claim 6, further comprising displaying the generated image via a display during the outputting instructions for navigating the probe (see paragraphs 0016-0017), wherein outputting the instructions comprises displaying textual instructions for navigating the probe via the display (paragraph 0053).

Regarding claim 8, Bjaerum teaches The method of claim 6, further comprising indicating to the user of the probe that the desired scan plane of the target anatomical feature has been obtained and displaying the generated image including the desired scan plane of the target anatomical feature via the display (Figure 3, Steps 308, 312, 314, 318, see paragraph 0049)

Regarding claim 9, Bjaerum teaches The method of claim 6, further comprising indicating to the user of the probe that there is a mismatch between the detected current scan plane and the determined corresponding position and displaying a request to move the probe to a predetermined reference position to recalibrate the position sensor (Figure 2, steps 206, 207, 212, see paragraph 0028).

Regarding claim 10, Bjaerum teaches A method, comprising: receiving medical imaging data acquired with an imaging probe (see paragraph 0022); receiving corresponding position data from a position sensor of the imaging probe (see paragraph 0020), the position data acquired at a same time as the medical imaging data (see paragraph 0022); identifying a target anatomical structure and a target scan plane of the target anatomical structure from an image generated with the received medical imaging data and based on the corresponding position data and an image detection framework (see paragraphs 0025-0028); and displaying the identified target scan plane of the target anatomical structure via a display (Figure 3, step 318, see paragraph 0042). Wherein the detection framework includes one or more algorithm and 
However, Bjaerum fails to explicitly teach using machine learning algorithm.
Rothberg, in the same field of endeavor, teaches using machine learning algorithm (paragraph 0185; using machine learning is used to determine if the scan is in the desired plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bjaerum to incorporate the teachings of Rothberg to provide a machine learning algorithm to analyze the images. Doing so will increase the accuracy of imaging the desired region and help guiding the user (paragraph 0185). 

Regarding claim 11, Bjaerum teaches The method of claim 10, wherein the receiving the medical imaging data and corresponding position data occurs during an imaging procedure where a user is moving the imaging probe across or within a body of a patient (See paragraph 0027).

Regarding claim 12, Bjaerum teaches The method of claim 11, further comprising, at a beginning of the imaging procedure, prior to starting a set scan protocol, directing the user to move the imaging probe to a predetermined reference position and simultaneously acquiring imaging data and position data at the predetermined reference position and further comprising 

Regarding claim 13, Bjaerum teaches The method of claim 10, further comprising displaying visual instructions, via the display, on where and how to move the imaging probe to find the target scan plane of the target anatomical structure (See paragraphs 0016-0017, and 0053), based on a current scan plane and/or anatomical structure identified by the image detection framework based on the generated image and corresponding position data (See paragraphs 0016-0017).

Regarding claim 14, Bjaerum teaches The method of claim 13, further comprising continuously receiving medical imaging data and corresponding position data as the imaging probe is moved and updating the displayed visual instructions based on newly received medical imaging data and position data (see paragraphs 0027-0028, 0053).

Regarding claim 15, Bjaerum teaches The method of claim 13, further comprising displaying the generated image at the same time as displaying the visual instructions, the visual instructions comprising textual instructions (see paragraphs 0017 and 0053).

Regarding claim 20, Bjaerum teaches the system of claim 17, wherein automatically detecting the desired view includes inputting the acquired corresponding image data and position data into a scan plane detection framework including one or more algorithms and 
However, Bjaerum fails to explicitly teach using machine learning to analyze image data.
Rothberg, in the same field of endeavor, teaches using machine learning to analyze image data (paragraph 0185; using machine learning is used to determine if the scan is in the desired plane).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Bjaerum to incorporate the teachings of Rothberg to provide a machine learning algorithm to analyze the images. Doing so will increase the accuracy of imaging the desired region and help guiding the user (paragraph 0185). 

Response to Arguments
Applicant’s arguments with respect to claim 1, 102 rejection, page 8 of remarks, filed on 08/02/2021 have been considered but are moot because the new ground of rejection.
Applicant's arguments filed 08/02/2021, with respect to claim 17, page 9 of remarks, have been fully considered but they are not persuasive. The applicant is arguing that the cited prior art does not teach Prompt the user for confirmation that the image is the desired view, however, the prior art reference teaches presenting a confirmation of the correct probe positioning to the user (paragraph 0016). Therefore, the applicant’s argument are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAINAB M ALDARRAJI whose telephone number is (571)272-8726.  The examiner can normally be reached on Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William D Thomson can be reached on 5712723718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ZAINAB MOHAMMED ALDARRAJI/Patent Examiner, Art Unit 3793   

/JOANNE M HOFFMAN/Acting SPE, Art Unit 3793